Judge Greene
dissenting.
I do not agree that the trial court correctly denied plaintiffs’ motion for joinder of all property owners in Elizabeth Heights in the present action. I therefore would reverse the trial court on this issue and remand for joinder of all property owners in Elizabeth Heights. Further, I would not address the issues relating to the statute of limitations.
*657Plaintiffs contend that all property owners in Elizabeth Heights are necessary parties to this action, and I agree.
When there is a uniform plan of development for real property and a restrictive covenant placed on that property is in dispute, all the owners of lots in that development are “necessarily interested parties in any action against or by [any] lot owner.” Hillcrest Building Co. v. Peacock, 7 N.C. App. 77, 82, 171 S.E.2d 193, 196 (1969); see also Muilenburg v. Blevins, 242 N.C. 271, 276, 87 S.E.2d 493, 497 (1955). It follows that all the lot owners must be made parties to the action. See Hillcrest Building Co., 7 N.C. App. at 83, 171 S.E.2d at 196; see also N.C. Gen. Stat. § 1A-1, Rule 19(a) (1990). If the same restrictive covenants are placed in all the deeds conveying property within the area, it is presumed for the purpose of ascertaining necessary parties that the property was sold pursuant to a general plan of development. See Muilenburg, 242 N.C. at 276, 87 S.E.2d at 497.
This case involves an attempt by a property owner in Elizabeth Heights to annul a restrictive covenant. All of the original conveyances of lots in the Elizabeth Heights subdivision contained a restrictive covenant allowing only residential use by the grantees, their heirs and assigns. Therefore, since there is no evidence in this record that the property in Elizabeth Heights was not sold pursuant to a general scheme or plan of development, all of the owners in Elizabeth Heights are necessary parties and must be joined in this action.